Title: To Thomas Jefferson from Jesse Barrows, 21 September 1808
From: Barrows, Jesse,Barrows, Rauil
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Hebron & Main., Mass. Sept 21st. 1808
                  
                  We the subscribers, tho personally unacquainted with your Excellency, do assure you that we are with great respect your sincear friends and that we have for several years been striving for your Excellencys good and support. We do assure you that we believe Your Honor has acted with prudence and for the good of the Nation in all affairs relative to this republic, but we also inform you that the several laws interdighting commers have been the cause of our loosing our property which was a dcent sum. We therefor have the confidence to petition to your Excellency for some relief if it can be consistant with your pleasure, our necesities are such as requires amediate assistance to save us from the horrors of extreme poverty and the loanly prisson. We know that we have no claim on your generosity but relying on your goodness we have thought proper to ask of your Excellency a small sum of money, to be forwarded by the mails, if there was any way for us to escape poverty we should never have asked this favour of you but considering that perhaps a small sum will never injure your Excellency personally and that it might save some of your sincear friends for penury and want have in induced us to make know our wants to you in this manner. If your Excellency sees fit to bestow any thing on your petitioners, you may ass[ure] yourself that we will ever be gratef[ul] for the favour and will exert our self for your and this Nations good as far as our abilits extend, and that we will keep it a profound secret, or we will publish your generosity Just as you pleas. With great respect and esteem we are your Excellencys most obedient servants,
                  
                     Jesse Barrows 
                     
                     Rauil Barrows 
                     
                  
               